DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 – 7, 9 – 11, 13 – 18 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,747,493. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the pending application are broader than the claims in the patents. In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected as obvious double patenting over previously patented narrow claims. For example, claims 1, 11 and 19 of the pending application is the same as the claims 6/1, 18/15 and 13/10 of the patent, except claims 1, 11 and 19 in the pending application do not require the limitations of the claims of the patent of the playback device being coupled to one additional playback device, and the location of the remote computing device being outside of the local network. In addition, claim 3 of the pending application corresponds to claim 3 of the patent; claim 4 of the pending application corresponds to claim 1 of the patent; claim 5 of the pending application corresponds to claim 8 of the patent; claim 6 of the pending application corresponds to claim 1 of the patent; claim 7 of the pending application corresponds to claim 1 of the patent; claim 9 of the pending application corresponds to claim 4 of the patent; claim 10 of the pending application corresponds to claim 2 of the patent; claim 13 of the pending application corresponds to claim 16 of the patent; claim 14 of the pending application corresponds to claim 15 of the patent; claim 15 of the pending application corresponds to claim 20 of the patent; claim 16 of the pending application corresponds to claim 15 of the patent; claim 17 of the pending application corresponds to claim 15 of the patent.


Conclusion
Claims 1 - 20 have no prior art rejection, are not taught by or obvious over the prior art, as the independent claims retain the criticality for allowance of the allowed claims of the parent application 16030461, as the independent claims provide tracking using one of the playback devices of the playback system and a remote computer, multiple version indicators corresponding to changes made to the operational settings of the media playback system which includes the playback device and utilize the version indicators to provision operation of a remote computing device and the playback device, thus ensuring that a remote computing device that is coupled to a playback device of the playback system is made aware of the latest operational setting change that affects the playback system by creation and storing of related version indicators by a playback device, and it would not be obvious to modify the prior art to arrive at the invention since the system of prior art does not require creating version indicators for tracking operational settings in order to properly function thus there would be no motivation to add the claimed feature. and would be allowable if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gomes-Casseres et al. (U.S. Patent Application Publication 2014/0277639); Beckhardt et al. (U.S. Patent Application Publication 2015/0355879).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653      

/MD S ELAHEE/Primary Examiner, Art Unit 2653